EXHIBIT 32.01 SECTION 1350 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER I, Julie M. DeMatteo, Manager and Director, and I, James A Gabriele, Chief Financial Officer, of R.J. O’Brien Fund Management, LLC (“RJOFM”), the Managing Owner of RJO Global Trust (the “Trust”), certify that, to my knowledge (i) the attached Form 10-Q fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and (ii) the information contained in the attached Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Trust. /s/ Julie M. DeMatteo /s/ James A. Gabriele Julie M. DeMatteo James A. Gabriele Manager and Director Chief Financial Officer R. J. O’Brien Fund Management, LLC, Managing Owner R. J. O'Brien Fund Management, LLC, Managing Owner August 14, 2015 August 14, 2015
